Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is the first action on the merits for application 16/289111.  Claims 1-16 are currently pending in this application.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11 recites the limitation "the smallest sprocket" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 4-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by THRASH (2017/0057598).

Regarding Claim 4, THRASH teaches A bicycle rear wheel sprocket arrangement which is rotatable about a common sprocket rotation axis that defines an axial direction and orthogonal to which are radial directions, comprising: a plurality of sprockets of different sizes and number of teeth arranged coaxially along the sprocket rotation axis, which are connected to one another such that the sprockets jointly rotate about the sprocket rotation axis together, wherein the sprocket arrangement comprises: a first partial arrangement (46)(90) that includes a largest sprocket (94a), and a second partial arrangement (50) that includes a plurality of sprockets formed integrally with one 

Regarding Claim 5, THRASH teaches wherein the second partial arrangement includes between 6 and 12 axially consecutive sprockets formed integrally with one another (Fig. 8).

Regarding Claim 6, THRASH teaches a bicycle rear wheel sprocket arrangement which is rotatable about a common sprocket rotation axis that defines an axial direction and orthogonal to which are radial directions, comprising: a plurality of sprockets of different sizes and number of teeth arranged coaxially along the sprocket rotation axis, which are connected to one another such that the sprockets jointly rotate about the sprocket rotation axis together, wherein the sprocket arrangement comprises: a first partial arrangement (46)(90) that includes a largest sprocket, and a second partial arrangement (50) that includes a plurality of sprockets formed integrally with one another, wherein the second partial arrangement (50) includes between 6 and 12 axially consecutive sprockets formed integrally with one another (Fig. 11).

Regarding Claim 7, THRASH teaches wherein at least one pair of adjacent sprockets of the second partial arrangement (50) are connected by integrally-formed webs (114) such that there are fewer webs than there are teeth on a smaller sprocket of the pair (Fig. 18).



Claim(s) 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by OOISHI (2018/0202531)

Regarding Claim 15, THRASH teaches A bicycle drive assembly, comprising: a bicycle chain, having rollers (C3) connected to one another by alternating outer (C1) and inner (C2) pairs of link plates, and a bicycle rear wheel sprocket arrangement (12)(SP2-SP11), which can be brought into driving-force-transmitting positive-locking engagement with the bicycle chain, wherein axially thicker teeth are axially thicker than a gap between the inner link plate pairs is wide, such that the axially thicker teeth can only engage the bicycle chain in gaps between the pairs of outer link plates [0127] (Figs. 2, 7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over THRASH (2017/0057598) in view of BRAEDT (2016/0101825).

Regarding Claim 8, THRASH does not teach wherein at least some of the teeth of the smaller sprocket of at least one pair of adjacent sprockets circumferentially align with at least some of the webs, wherein the teeth that circumferentially align with the webs are axially thicker than the circumferentially adjacent teeth.
BRAEDT teaches wherein at least some of the teeth of the smaller sprocket (13) of at least one pair of adjacent sprockets circumferentially align with at least some of the webs, wherein the teeth (21) that circumferentially align with the webs are axially thicker than the circumferentially adjacent teeth (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the teeth in THRASH to have the tooth and web arrangement in BRAEDT as a matter of design choice to support the sprocket on the adjacent sprocket as a circumferential point where the teeth are stiffer so the teeth are subject to less stress when there is a bending force on the sprocket.  

Regarding Claim 10, THRASH does not teach wherein a plurality of sprockets with an even number of teeth have circumferentially alternating axially thicker teeth and axially thinner teeth.
BRAEDT teaches wherein a plurality of sprockets with an even number of teeth have circumferentially alternating axially thicker teeth (21) and axially thinner teeth (22).
.



Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over THRASH (2017/0057598) in view of BRAEDT2 (2016/0280326).

Regarding Claim 9, THRASH teaches wherein the sprocket arrangement includes between eight and fourteen sprockets, wherein the smallest sprocket has no more than twelve teeth.
THRASH does not teach and the largest sprocket has no fewer than fifty teeth.
BRAEDT2 teaches the largest sprocket (12) has no fewer than fifty teeth (Fig. 2)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket in THRASH so they have the teeth number in BRAEDT2 to create a bicycle we desired drive ratios and sprocket sizes.


Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over THRASH (2017/0057598) in view of OOISHI (2018/0202531)


OOISHI teaches wherein the smallest sprocket (SP11) has circumferentially alternating axially thicker and thinner teeth along at least part of the circumference of the sprocket, wherein lateral tooth flanks on an axially inboard side of the axially thicker and the axially thinner teeth are configured along a common virtual enveloping surface, wherein starting from the common enveloping surface, the axially thicker teeth extend axially further outboard than the axially thinner teeth [0127] (Figs. 2, 7).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the teeth in THRASH to have the tooth arrangement in OOISHI as a matter of design choice to prevent the chain from falling off the sprockets.

Regarding Claim 12, THRASH teaches A bicycle rear wheel sprocket arrangement which is rotatable about a common sprocket rotation axis that defines an axial direction and orthogonal to which are radial directions, comprising: a plurality of sprockets of different sizes and number of teeth arranged coaxially along the sprocket rotation axis, which are connected to one another such that the sprockets jointly rotate about the sprocket rotation axis together, wherein the sprocket arrangement comprises: a first partial arrangement (46)(90) that includes a largest sprocket, and a second partial 
THRASH does not teach wherein a smallest sprocket has circumferentially alternating axially thicker and thinner teeth along at least part of a circumference of the sprocket, wherein lateral tooth flanks on an axially inboard side of the axially thicker and the axially thinner teeth are configured along a common virtual enveloping surface, wherein starting from the common enveloping surface, the axially thicker teeth extend axially further outboard than the axially thinner teeth.
OOISHI teaches wherein a smallest sprocket (SP11) has circumferentially alternating axially thicker and thinner teeth along at least part of a circumference of the sprocket, wherein lateral tooth flanks on an axially inboard side of the axially thicker and the axially thinner teeth are configured along a common virtual enveloping surface, wherein starting from the common enveloping surface, the axially thicker teeth extend axially further outboard than the axially thinner teeth [0127] (Figs. 2, 7).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the teeth in THRASH to have the tooth arrangement in OOISHI as a matter of design choice to prevent the chain from falling off the sprockets.

Regarding Claim 13, THRASH as modified teaches wherein for a plurality of the axially thicker teeth of the smallest sprocket, the axially inboard lateral tooth flank is circumferentially wider than a flank on an axially outboard side of the tooth such that both circumferential edges of the inboard lateral tooth flank extend circumferentially beyond circumferential edges of the outboard flank ([0127] (Figs. 2, 7)).

Regarding Claim 14, THRASH as modified teaches wherein at least one of the axially thicker teeth includes at least one step from the circumferentially wider inboard tooth flank to the circumferentially narrower outboard tooth flank on at least one circumferential side of the tooth ([0127] (Figs. 2, 7)).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over OOISHI (2018/0202531) in view of BRAEDT (2016/0101825).

Regarding Claim 16, OOISHI does not teach wherein at least some of the sprockets with an even number of teeth engage the bicycle chain in a force-transmitting, positive-locking manner such that a web or a sprocket spoke lies axially inboard of at least a plurality of outer link plates of a portion of the bicycle chain that is in positive locking engagement with the sprocket.
BRAEDT teaches wherein at least some of the sprockets with an even number of teeth engage the bicycle chain in a force-transmitting, positive-locking manner such that a web or a sprocket spoke lies axially inboard of at least a plurality of outer link plates of a portion of the bicycle chain that is in positive locking engagement with the sprocket (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the teeth in THRASH to have the tooth and web arrangement in BRAEDT as a matter of design choice to support the sprocket on the .  





Allowable Subject Matter
Claims 1-3 allowed.
The prior art does not teach or suggest a bicycle rear wheel sprocket arrangement which is rotatable about a common sprocket rotation axis that defines an axial direction and orthogonal to which are radial directions, comprising: a plurality of sprockets of different sizes and number of teeth arranged coaxially along the sprocket rotation axis, which are connected to one another such that the sprockets jointly rotate about the sprocket rotation axis together, wherein the sprocket arrangement comprises:
a first partial arrangement that includes a largest sprocket, and a second partial arrangement that includes a plurality of sprockets formed integrally with one another,
wherein one partial arrangement has a plurality of elastically deformable latching formations that are in latching engagement with a plurality of mating latching formations of the other partial arrangement to prevent the two partial arrangements from separating in the axial direction in Claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU

Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654